12/01/2020



                                                                                           Case Number: DA 20-0481




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0481

C. EDWARD BUMGARNER,

            Plaintiff and Appellant,

      v.                                             ORDER OF MEDIATOR APPOINTMENT

CITY OF CHOTEAU BOA,

            Defendant and Appellee.

        All mediators previously appointed in this matter, has notified the Court that they
are unable to fulfil this appointment. Accordingly, all previous orders of mediator
appointment are hereby rescinded and
        IT IS ORDERED THAT Stuart L. Kellner, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 1, 2020.



                                                        ,...6..-f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     C. Edward Bumgarner, Jeffrey M. Hindoien, Stuart L. Kellner